[Cite as State v. Jones, 2017-Ohio-8688.]


                                      IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                    ASHTABULA COUNTY, OHIO


STATE OF OHIO,                                   :      MEMORANDUM OPINION

                 Plaintiff-Appellee,             :

        -vs-                                     :      CASE NO. 2017-A-0057

ODRAYE G. JONES a.k.a.                           :
MALIK ALLAH-U-AKBAR,

                 Defendant-Appellant.            :


Criminal Appeal from the Court of Common Pleas, Case No. 1997 CR 0221.

Judgment: Appeal dismissed.


Nicholas Iarocci, Ashtabula County Prosecutor, Ashtabula County Courthouse, 25
West Jefferson Street, Jefferson, OH 44047-1092 (For Plaintiff-Appellee).

Odray G. Jones, pro se, PID# A358-112, Chillocothe Correctional Institution, 15802
State Route North 104, Chillicothe, OH 45601 (Defendant-Appellant).



CYNTHIA WESTCOTT RICE, P.J.

        {¶1}     Appellant, Odraye G. Jones, filed a notice of appeal on August 14, 2017.

On the notice, appellant references a June 11, 1998 judgment of conviction. However,

attached to the notice is a June 9, 1998 entry of the Ashtabula County Court of

Common Pleas sentencing appellant to Death for the offense of aggravated murder.

        {¶2}     Under normal circumstances, the appeal would be inordinately untimely

filed and would be dismissed by this court for lack of jurisdiction. In this case, not only
is the appeal out of time, but more importantly we lack jurisdiction to review this matter

because it is a death penalty appeal.

      {¶3}   OH Const. Art. IV, § 3(B)(2) states in relevant part:

      {¶4}   “* * * [c]ourts of appeals shall not have jurisdiction to review on direct

appeal a judgment that imposes a sentence of death. * * *.”

      {¶5}   OH Const. Art. IV, § 2(B)(2)(c) states in relevant part:

      {¶6}   “The supreme court shall have jurisdiction as follows:

      {¶7}   “In direct appeals from the courts of common pleas or other courts of

record inferior to the court of appeals as a matter of right in cases in which the death

penalty has been imposed.”

      {¶8}   Appellant requests on his notice of appeal “appointment of counsel under

R.C. 120.33(A) to effect (sic) an appeal of the judgment of conviction entered June [9],

1998 in the Ashtabula County Court of Common Plea in Case No. 97 CR 221.” He lists

a certain attorney’s name and law firm to be appointed and asks for “funds for two

experts for the completion of two reports which will constitute new evidence regarding

actual innocence.”

      {¶9}   However, this court lacks jurisdiction to proceed in an untimely appeal

from a death penalty conviction and sentence.

      {¶10} Appeal dismissed.



DIANE V. GRENDELL, J.,

TIMOTHY P. CANNON, J.,

concur.




                                            2